             Case: 1:19-cv-01024 Doc #: 1 Filed: 05/07/19 1 of 3. PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JAMES E. SHELTON                                   )
 11304 Hessler Road                                 )   CASE NO.
 Cleveland, Ohio 44106                              )
                                                    )   JUDGE
                 Plaintiff,                         )
                                                    )
        v.                                          )   NOTICE OF REMOVAL
                                                    )
 QUAKE ENERGY LLC                                   )
 P.O. Box 6036                                      )
 Austin, TX 78762                                   )
                                                    )
                 Defendant.                         )
                                                    )

       Defendant Energy 95, LLC d/b/a Quake Energy LLC (“Quake”), gives notices of the

removal of this Action from the Cuyahoga County Court of Common Please, Cuyahoga County,

Ohio, to the United States District Court for the Northern District of Ohio, Eastern Division. In

support of this Notice of Removal, Quake respectfully states as follows:

                              PROCEDURAL STATUS OF CASE

       1.       On April 22, 2019, Plaintiff James E. Shelton commenced a civil action (the

“Action”) in the Common Pleas Court of Cuyahoga County, Ohio (the “State Court”), bearing

the caption James E. Shelton v. Quake Energy LLC., Case No. CV-19-914241. (See Complaint,

Exhibit 1.) The Action is pending in the State Court.

       2.       On April 22, 2019, the Cuyahoga County Clerk of Courts issued a summons to

Quake Energy. (See Summons, Exhibit 2.)

       3.       At the time of the filing of this Notice, Quake has not filed an Answer to Plaintiff’s

Complaint or otherwise appeared in the Action in State Court.
            Case: 1:19-cv-01024 Doc #: 1 Filed: 05/07/19 2 of 3. PageID #: 2



                    BASIS FOR FEDERAL QUESTION JURISDICTION

       4.      The Action asserts claims for statutory violations of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), the Consumer Sales Practices Act, R.C. § 1345.01 et

seq. (“CSPA”), and the Telephone Solicitation Sales Act, R.C. § 4719.01 et seq. (“TSSA”).

(See Complaint, ¶¶ 1, 43-71.)

       5.      Removal of Plaintiff’s claim is proper because this Court has original federal

question jurisdiction over claims alleging violations of the TCPA. 28 U.S.C. §§ 1331, 1441(a);

Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87 (2012) (“Nothing in the text, structure,

purpose, or legislative history of the TCPA calls for displacement of the federal question

jurisdiction U.S. district courts ordinarily have under 28 U.S.C. §1331.”)

                                 PROPRIETY OF REMOVAL

       6.      Pursuant to 28 U.S.C. §1446(a), the State Court Action is properly removable to

this Court because it is within this Court’s district and division. Further, all process, pleadings,

and orders that have been filed in the State Court Action are attached.

       7.      Pursuant to 28 U.S.C. § 1446(b), this Notice is timely because this Notice is filed

within thirty days after receipt by Quake.

       8.      Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice of Removal

has or will promptly be filed with the State Court, and a written notice of this removal has been

served on Plaintiff. A Notice of Removal filed in the State Court Action is attached as Exhibit 3.

       9.      By reason of the foregoing, Defendant Quake is entitled to have this Action

removed from the Cuyahoga County Court of Common Pleas to the United States District Court

for the Northern District of Ohio, Eastern Division, such being the district where the Action was

filed and is pending.




                                             2
              Case: 1:19-cv-01024 Doc #: 1 Filed: 05/07/19 3 of 3. PageID #: 3



        10.      Quake reserves all defenses, including but not limited to those under Fed. R. Civ.

P. 12, and does not waive said defenses by the filing of this Notice of Removal.

        WHEREFORE, Quake respectfully requests that this Action be removed from the

Cuyahoga County Court of Common Pleas to the United States District Court for the Northern

District of Ohio, Eastern Division, and that all proceedings hereinafter in this matter take place in

the United States District Court for the Northern District of Ohio, Eastern Division.


                                              Respectfully submitted,

                                              s/ David M. Krueger
                                              DAVID M. KRUEGER (0085072)
                                              NORA K. COOK (0086399)
                                              BENESCH FRIEDLANDER
                                              COPLAN & ARONOFF LLP
                                              200 Public Square, Suite 2300
                                              Cleveland, Ohio 44114-2378
                                              Telephone: (216) 363-4500
                                              Facsimile: (216) 363-4588
                                              E-mail:      dkrueger@beneschlaw.com
                                                           ncook@beneschlaw.com
                                              Attorneys for Defendant Energy 95, LLC d/b/a
                                              Quake Energy LLC

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of May, 2019, a copy of the above pleading was served

via the District Court ECM/ECF system, and by first class United States mail, postage prepaid, on

the following:

        Bryan Anthony Reo
        Reo Law LLC
        P.O. Box 5100
        Mentor, OH 44061
        Reo@ReoLaw.org
                                               /s/ David M. Krueger
                                              David M. Krueger
                                              Attorneys for Defendant Energy 95, LLC d/b/a
                                              Quake Energy LLC



                                              3
12279884 v1
